AFFIRM; and Opinion Filed August 10, 2015.




                                                        S
                                            Court of Appeals
                                                            In The


                                     Fifth District of Texas at Dallas
                                                     No. 05-14-00973-CR

                                               ISIDRO REYNA, Appellant
                                                         V.
                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the 204th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. F-1162933-Q

                                            MEMORANDUM OPINION
                                          Before Justices Bridges, Fillmore, and Brown
                                                   Opinion by Justice Brown
          Isidro Reyna appeals his conviction for continuous sexual abuse of M.A., a child younger

than fourteen years of age. After finding appellant guilty of the charged offense, the jury

assessed punishment at twenty-eight years’ confinement. In a single issue, appellant claims the

trial court abused its discretion by allowing certain evidence. We affirm.

                                                       BACKGROUND

          Twelve-year-old M.A. testified she lived with her mother, Julia, several siblings, and

Julia’s husband, appellant. 1 When M.A.’s friend, F.S., said her uncle was hurting her by trying

to touch and kiss her, M.A. revealed that appellant had been doing similar things to M.A.




   1
       Julia is M.A.’s biological aunt.
       According to M.A., when she was seven or eight years old, appellant came up behind her,

reached under her shirt, and touched her breasts while she was playing video games on the

couch. She told the jury she was about nine years old when he touched her “middle part” with

his fingers. She described her “middle part” as where she pees. She said it felt “weird” and hurt

when he did it. On another occasion, appellant called from the bathroom and asked her to bring

him a towel. When he opened the bathroom door, he did not have any clothes on. He took her

hand, “put it on his middle part,” and made her “move it up and down.” According to M.A., the

“white stuff that came out” of his middle part ended up on her face, near her mouth. M.A. could

not remember how old she was at that time. She also told the jury that one night, while she was

asleep, appellant came in her bedroom and tried to “put his middle part in my butt, but he

couldn’t.” The “white stuff” went on her shorts, underwear, and bed covers. She threw away

her underwear the next morning but could not remember what she did with her shorts. On

another occasion, appellant tried to put his middle part in her mouth while she was sleeping.

       Christine Mack, a forensic interviewer with the Dallas Children’s Advocacy Center, was

the outcry witness. She began her testimony by detailing her educational background and

training; she then described for the jury how a forensic interview is conducted and what types of

things the interviewer looks for. She discussed, at length, what red flags are, describing them as

indicators of whether something has in fact occurred or whether the child is being told to say it

occurred. She indicated red flags would also show whether a child was holding back information

or giving full disclosure.

       When Mack interviewed M.A., the child made “multiple disclosures of abuse.” Mack,

who speaks Spanish fluently, interviewed M.A. in Spanish and detailed the incidents for the jury.

According to Mack, appellant touched M.A.’s breasts on at least two separate occasions: once

by taking her shirt off and the other by placing his hands underneath her shirt.                M.A.

                                               –2–
demonstrated the rubbing motion he used when touching her breasts. Another time, appellant

came up behind her, pulled her pants down “just a little bit,” stretched her underwear out, and

touched her vagina with his finger. The next incident occurred when M.A. was sleeping;

appellant opened her mouth and, grabbing his penis, put it inside her mouth. He then moved his

hands forward and backwards until she felt what she called “baba” in her mouth.              Mack

described “baba” as Spanish for “spit, saliva, slime, [or] something of that nature.” M.A.

swallowed the “baba,” and appellant stopped. Another time, M.A. was sleeping, and appellant

came into her room. He pulled down her shorts and underwear, then touched her butt with his

penis. M.A. said it “felt like a stick” and she could “feel the baba on her butt.” The following

morning, she woke and saw the “white crusty stuff” on her shorts and underwear. She threw her

shorts in the wash, threw her underwear out, and put on clean clothes. Finally, M.A. told Mack

that appellant showed her iPhone videos of naked adults kissing on a bed, telling her that was

what “he wanted to do to her.”

        When asked if she determined whether M.A.’s testimony had red flags, appellant

objected on the grounds Mack was being asked to judge whether M.A. was telling the truth and

that it was inappropriate. The trial court overruled appellant’s objection, after which Mack stated

she did not “determine any red flags. And just for clarification, our red flags, we do not make an

opinion on the case.” When asked to elaborate, Mack said, “[w]e are never going to tell a police

officer we think the child is telling the truth or the child’s lying.”

        Sandra Onyinanya is a pediatric nurse practitioner and the sexual assault nurse examiner

(SANE) at the REACH Clinic at Children’s Medical Center Dallas. She examined M.A. but

found no signs of physical trauma. Onyinanya said this was quite common and that 85-95% of

the SANE exams were normal. This is due, in large part, to the type of tissue in the vaginal and

anal areas and its ability to heal quickly. Onyinanya also noted M.A.’s mother was unsure of

                                                  –3–
what had happened and whether to believe M.A. Specifically, her mother said M.A.’s friend,

F.S., reported she was sexually abused by her uncle and got gifts from CPS, and that M.A. “now

wants the same thing.” Onyinanya told her that the majority of the time, “children typically [do

not] make up stories about sexual abuse.” She further noted that if a child is able to give the

detail M.A. did in her forensic interview, “then that was beyond makeup.”

       At the time of M.A.’s outcry, Detective Daniel Greene was assigned to the Child Abuse

Division of the Dallas Police Department and investigated her claims. He requested a forensic

interview for M.A. and was present when Mack interviewed her. According to Greene, M.A.

said her uncle abused her. When Greene was asked whether he observed any “red flags” in the

course of M.A.’s interview, appellant objected that such testimony was an attempt to bolster

M.A.’s credibility. The trial court overruled the objection, and Greene testified he did not

observe any red flags. The State then asked Greene to define what a red flag was, and appellant

again objected and asked for a running objection to “red flag testimony.” The trial court

overruled the objection and granted appellant a running objection as requested.          Greene

described a “red flag” as “a statement made by the child or something in the case which would

cause us to have concern for the credibility of the child.”      He then gave several generic

examples, including a child using vocabulary inconsistent with the child’s age. Greene said that,

in light of M.A.’s statements, he obtained a warrant for appellant’s arrest, as well as a search

warrant for the family home.

       Greene arrested appellant and read him his Miranda rights.           He then interviewed

appellant, who initially denied M.A.’s allegations, but later admitted touching M.A.’s “vagina

over her clothing at least five times.” He also admitted it happened over a period of several

months and that “[m]ost of the time it was over her clothes.” When Greene asked appellant if

M.A. initiated the conduct, appellant responded, “No. Never can a girl that age start something

                                              –4–
like that.” Appellant also admitted having an obsession with pornography but said he did not

show pornographic materials to M.A. He also denied any other sexual abuse occurred and

specifically denied penetrating M.A. or putting his penis in her mouth. Greene said that, in his

experience with people suspected of sexual abuse, “they hold back” information and “minimize

their culpability.” Greene also told the jury he seized the bed covers on M.A.’s bed as well as

appellant’s iPhone, but no physical evidence was found.

       After hearing this and other evidence, the jury found appellant guilty of continuous

sexual abuse of a child younger than fourteen years of age. This appeal followed.

                                 ADMISSION OF EVIDENCE

       In his sole issue, appellant claims the trial court erred by allowing Mack and Greene to

testify whether they detected “red flags” during M.A.’s interview which, he contends,

commented on M.A.’s credibility. He claims his substantial rights were affected and we must

reverse his conviction.

       Although we review a trial court’s decision to admit or exclude evidence under an abuse

of discretion standard, Bowley v. State, 310 S.W.3d 431, 434 (Tex. Crim. App. 2010), we

conclude we need not address whether the admission of the complained of testimony in this case

was an abuse of discretion because, even if it were, appellant has not shown reversible error.

The wrongful admission of evidence constitutes non-constitutional error, and we must disregard

it unless it affected appellant’s “substantial rights.” TEX. R. APP. P. 44.2(b). An error affected a

substantial right “when the error had a substantial and injurious effect or influence in

determining the jury’s verdict.” Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010);

King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). Despite non-constitutional error,

we affirm a criminal conviction if, after examining the record as a whole, we are left with the fair

assurance that the error did not influence the jury or influenced the jury only slightly. Morales v.

                                                –5–
State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000). We analyze the entire record to determine if

the trial court’s error had no or only a slight effect on the jury’s decision. Johnson v. State, 967
S.W.2d 410, 417 (Tex. Crim. App. 1998); Wilson v. State, 90 S.W.3d 391, 393 (Tex.

App.―Dallas 2002, no pet.). We consider all the evidence, the nature of the evidence supporting

the verdict, and the character of the error and its relationship to other evidence, as well as the

trial court’s instructions to the jury and the parties’ closing arguments, to determine if the error

substantially affected appellant’s rights. Wilson, 90 S.W.3d at 393.

       The record reflects M.A. testified at trial and gave specific, sensory detail that, beginning

when she was eight years old and ending several months later when she was nine years old,

appellant touched her breasts and vagina on several occasions, placed his penis in her mouth and

on her butt, and that on one occasion, he made her grab his penis until he ejaculated. Appellant

admitted he touched M.A.’s vagina at least five times and, although he initially said all the

touching was “over her clothes,” he later said it was over her clothes “most of the time.” During

closing arguments, the State focused on M.A.’s in-court statement as well as appellant’s video-

taped statement to Greene. No mention was made of red flags or whether or not Greene or Mack

thought M.A. was telling the truth.

       Considering the record as a whole, including all the evidence presented, the nature of the

evidence supporting the verdict, the character of the asserted error and its relationship to other

evidence, the instructions of the court, and closing argument, we are left with the fair assurance

that the trial court’s error, if any, did not influence the jury or influenced the jury only slightly.

See id. We therefore disregard the trial court’s non-constitutional error, if any, as harmless. See

TEX. R. APP. P. 44.2(b). We overrule appellant’s sole issue.




                                                 –6–
       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)

140973F.U05




                                               –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ISIDRO REYNA, Appellant                            On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00973-CR        V.                       Trial Court Cause No. F11-62933-Q.
                                                   Opinion delivered by Justice Brown, Justices
THE STATE OF TEXAS, Appellee                       Bridges and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 10th day of August, 2015.




                                             –8–